FILED
                             UNITED STATES DISTRICT COURT                                    AUG %.1 2D09
                             FOR THE DISTRICT OF COLUMBIA                              Clerk, u.s. District and
                                                                                         Bankruptcy Courts

Douglas McLaren,                               )
                                               )
                Plaintiff,                     )
                                               )
                v.                             )       Civil Action No.         09 1597
                                               )
Rep. Joe Banner,                               )
U.S. House of Representatives,                 )
                                               )
                Defendant.                     )


                                   MEMORANDUM OPINION

       This matter is before this court on the plaintiffs application to proceed in forma pauperis,

pro se complaint, motion for immediate injunction and motion to seal. The court will grant the

application, dismiss the complaint because it fails to state a claim upon which relief may be

granted against this defendant, and deny the remaining motions as moot.

       The complaint seeks "immediate phys[ic]al relief and civil relief," and a "formal inquest

to grand jury hearing," Compl. at 2, and damages in the amount of $78,000, id. at 17. The

plaintiff wants "to file for Articles of Impeachment on President Barack Obama1 to other

member[s] of Administration to Vice-President Joe Balin [sic], Secretary Hilary [sic] Clinton to

other accountable parties, counterpart." Id. at 2-3. The remainder of the seventeen-page

complaint consists of incoherent phrases and terms, void of facts, sprinkled with high profile

names, including Bill Clinton, Jesse Jackson, Oprah Winfree, Bud Selig, Bill and Melinda Gates,

John Kerry, Boeing Corporation, the NAACP, and the Catholic Church.




       1   The President is the defendant in another suit by the plaintiff filed the same day.
        This court is obligated by federal law to dismiss a complaint that is filed without

prepayment of filing fees whenever it determines that the complaint fails to state a claim upon

which relief may be granted. 28 U.S.C. § I 915(e)(2)(B)(ii). Here, the complaint does not

contain any factual allegations to establish that the plaintiff has suffered an injury attributable to

the only named defendant. In fact, there is no reference to the defendant outside the caption, and

the court takes judicial notice that there is no member of the U.S. House of Representatives with

the name Joe Banner. Because the allegations in the complaint do not state a claim upon which

relief may be granted against the defendant, the court will dismiss the complaint.

        An appropriate order accompanies this memorand




Date:




                                                 -2-